DETAILED ACTION
This Office Action is responsive to application number 17/222,665 TOILET SEAT, filed on 4/5/2021. Claims 1-20 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “shoulder located at a first end of the hinge”, “a tapered end of a ridged body: of claim 17,  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "deformation of the hinge" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The hinge has not been previously introduced as having deformation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5 and 6(a)(1) as being anticipated by Vierkant III et al. (US 8,850,629).
Regarding claim 1 Vierkant shows a flexible toilet seat (10; Fig. 7) comprising: a top surface (16); a bottom surface (34); an inner edge (near 28) at which the top surface and the bottom surface meet (Fig. 7); an outer edge (12) at which the top surface and bottom surface meet; an inner region (28) configured to elastically and vertically deform inward relative to the outer edge in response to an applied load (cushion would deforem vertically inward in response to a load as the inner region is made of cushion material and not supported with the rigid base); and an outer region (36) supported by an upper surface of a toilet (dashed lines shown bumper that rests on toilet rim) and configured to support the inner region.  
Regarding claim 2 Vierkant shows the flexible toilet seat of claim 1, further comprising: a bumper (dashed lines; note, col. 4, lines 66-67) located on the bottom surface and in contact with the upper surface of the toilet (conventional).  
Regarding claim 3 Vierkant shows the flexible toilet seat of claim 1, wherein at least one of the top surface, the bottom surface, the inner region, or the outer region comprises rubber, a viscoelastic polymer, or a composite material (note, col. 2, lines 22-24; lines 40-45; composite materials).  
Regarding claim 5 Vierkant shows the flexible toilet seat of claim 1, wherein the inner region is configured to deform in response to a magnitude of the applied load (because material is flexible/cushion it will deform).  
Regarding claim 6 Vierkant shows the flexible toilet seat of claim 5, wherein the inner region is configured to deform according to a material comprising the inner region, a thickness of the inner region, a bending profile of the inner region, a width of the toilet 
Regarding claim 10 Vierkant shows the flexible toilet seat of claim 1, wherein the inner region includes a rear section and a front section that is narrower than the rear section and configured to deform less than the rear section (Fig. 3; note, col. 5, lines 8-15).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vierkant III et al. (US 8,850,629) in view of Tsujita et al. (US Pub. 2017/0150854).
Regarding claim 4 Vierkant shows the flexible toilet seat of claim 1, but fails to show further comprising: a heating coil contained in the inner region or the outer region.  However, Tsujita shows a toilet seat (100) with a heating coil (12c) contained in the inner region or the outer region (Fig. 2).   Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vierkant to include a heating coil for the seat to provide warmth and comfort for the user as shown by Tsujita.
Claim 7Vierkant III et al. (US 8,850,629) in view of Grudzinski (US Pub. 2015/0082527).
Regarding claim 7 Vierkant shows the flexible toilet seat of claim 5, but fails to show wherein the inner region is configured to deform according to at least one property of woven fibers in the inner region.  However, Grudzinski shows a toilet seat with woven fibers (¶ [0025]; cotton wool and synthetic materials are typically woven) and the material having at least one property that deformation occurs by.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vierkant to include the cushioned inner region to be composed of a woven fiber, as shown by Grudzinski,  for which for which it has properties of deformation for the purpose of designing a seat material that deforms more or less depending on the weight and size of the user. 
Claims 8, 9 and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vierkant III et al. (US 8,850,629) in view of Hand et al. (US 9,107,548).
Regarding claim 8 Vierkant shows the flexible toilet seat of claim 1, but fails to show further comprising: a hinge rotatably attached to the flexible toilet seat and an opening defined by an outer edge leading to a bore containing a coupling mechanism; a hinge tower configured to facilitate coupling with the hinge; and a flexible anchor configured to connect with the hinge tower, wherein at least one of the hinge tower and flexible anchor are made of flexible material to facilitate flexible coupling of the flexible toilet seat with the upper surface of the toilet.  However, Hand shows a toilet seat hinge assembly with a hinge (232) rotatably attached to a toilet seat (not shown but implicit) and an opening (54) defined by an outer edge (42) leading to a bore (62) containing a coupling mechanism (154); a hinge tower (46) configured to facilitate coupling with the 
Regarding claim 9 Vierkant shows the flexible toilet seat of claim 8, wherein the coupling mechanism is one of a socket, a central hole, a ridge, a groove, a tab, a slot, or an uppercut (154; tab and slot; Fig. 2).  
Regarding claim 11 Vierkant shows a flexible toilet seat (10; Fig. 7) comprising: a top surface (16); a bottom surface (34); an inner edge (near 28) at which the top surface and the bottom surface meet (Fig. 7); an outer edge (12) at which the top surface and bottom surface meet; an inner region (28) configured to elastically and vertically deform inward relative to the outer edge in response to an applied load (cushion would deform vertically inward in response to a load as the inner region is made of cushion material and not supported with the rigid base); and an outer region (36) supported by an upper surface of a toilet (dashed lines shown bumper that rests on toilet rim) and configured to support the inner region.
But Vierkant fails to show a hinge rotatably attached to the flexible toilet seat and an opening defined by an outer edge leading to a bore containing a coupling mechanism; a hinge tower configured to facilitate coupling with the hinge; and a flexible 
Regarding claim 12 Vierkant shows the toilet seat assembly of claim 11, further comprising: a bumper (dashed lines; note, col. 4, lines 66-67) located on the bottom surface and in contact with the upper surface of the toilet (conventional).  
Regarding claim 13 Vierkant shows the toilet seat assembly of claim 11, further comprising: Atty. Dkt. No. 010222-20145B (PT-KP-2492-US-NP) a fastener (98 via 138) securing the flexible anchor to the hinge tower.  
Regarding claim 14
Regarding claim 15 Vierkant as combined shows the toilet seat assembly of claim 11, wherein application of a threshold force causes the hinge and hinge tower to disengage allowing the hinge and hinge tower to be separated (removal of 236; Fig. 10).  
Regarding claim 16 Vierkant as combined shows the toilet seat assembly of claim 11, wherein the flexible toilet seat is rotatably connected to the hinge around a rotation axis (at 236) located at a height above the surface of the upper surface of the toilet allowing for deformation of the hinge and hinge tower when a load is applied to the toilet seat (Height shown in Fig. 11l; deformation as hinge tower as combined).  
Allowable Subject Matter
Claims 19-20 are allowed.
Claims 17-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hand et al. (US Pub. 2020/0375416) shows a toilet seat with a flexible portion; Vierkant III et al. (US 8,312,571) shows a flexible toilet seat; De Pena (US 11,253,117) shows a flexible anchor; Chen (US Pub. 2015/0216379) shows a damping toilet hinge with an opening in the channel.  White, JR. (US 6,370,704) and Toldo et al. (US Pub. 2003/0024036) show the general state of the art of a cushioned toilet seats.
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163. The examiner can normally be reached Monday thru Thursday, 9:30 AM to 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID ANGWIN can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.